Citation Nr: 1132871	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-32 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to November 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal. 

The Board notes that previously in an October 2004 rating decision the RO denied service connection for eight claimed disabilities (lung condition; right elbow fracture; left 5th finger fracture; tinnitus; left ankle arthritis; right ankle arthritis; left hand arthritis; and bladder condition); and granted service connection for four other disabilities (anemia; diverticulosis descending colon; bilateral hearing loss; and arthritis of the knees), assigning respective disability ratings.  

The Veteran initiated an appeal as to each rating action by filing a notice of disagreement in February 2005, after which in February 2006 the RO issued a statement of the case (and a rating decision increasing benefits with respect to six of the claims).  Ultimately, however, the Veteran submitted a VA Form 9 (normally a submission that perfects an appeal of a claim) in March 2006, wherein he effectively withdrew his appeal with respect to all of those claims.  Thus, despite the nominal submission of the VA Form 9, those claims are no longer on appeal before the Board.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Asthma is as likely as not causally related to active service.

CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, asthma was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this decision, the Board grants service connection for asthma, which represents a complete grant of the benefits sought on appeal on that claim.  As such, no discussion of VA's duty to notify or assist is necessary regarding that claim.


Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In each case for which a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt here is defined as doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

Factual Background and Analysis

Service treatment records show that the Veteran received treatment at various times for respiratory conditions during service.  In October 1990, he was treated for complaints of congestion, head cold, and rash on his back, diagnosed as possibly common cold and bacterial rash.  

He was treated in February 1991 for complaints of a chronic cough for three weeks, worse at night.  Two weeks later, he was seen for the continued symptoms, including head congestion, difficulty breathing and cough.  The assessment at that time was sinusitis. 

A February 1992 Report of Medical History showed that the Veteran reported that he had had hay fever in the summer.  An October 1998 Report of Medical History revealed that the Veteran reported complaints of chest pains, shortness of breath, and chronic cough.  A report of examination dated in October 1998 reflected that the lungs and chest were normal on evaluation.

An October 1998 consultation sheet shows that the Veteran reported complaints of a history of chest pressure, shortness of breath, and heart palpitations during physical exertion.  The examiner listed a provisional diagnosis of rule out exercise induced ischemia.  A December 2000 service treatment record shows that the Veteran was seen for complaints of cough with yellowish sputum but without congestion, sinus tachycardia, or shortness of breath.  The assessment at that time was bronchitis.

Service treatment records dated in 1999 and 2000 showed that the Veteran was being treated with inhalation medication.

A July 2002 Report of Medical History reflected that the Veteran reported that he had had "asthma or any breathing problems related to exercise, weather, pollens," and had had shortness of breath as well as chronic cough or a cough at night.  He explained that he had had shortness of breath starting two to three months before that examination, with frequent coughing throughout the night, and breathing problems during the day.  On examination, the examiner evaluated the lungs and chest as normal.  The report contains a summary of defects that includes hay fever, and notes that the Veteran completed inhaler therapy from 1999 to 2000 for "TB conversion."

A July 2003 service treatment record shows that the Veteran was seen for complaints of persistent cough that would develop into back pain.  The assessment at that time was that the Veteran had a cough secondary to seasonal allergic rhinitis.

A November 2003 Report of Medical History reflected that the Veteran reported having asthma, breathing problems (related to exercise, weather, pollens, etc.), shortness of breath, bronchitis, chronic cough, cough at night, hay fever, and had been prescribed or used an inhaler.  He explained further that he was allergic to pollen, and that with prolonged physical exercise he experienced excessive prolonged breath as if he could not catch his breath.  He reported he had been prescribed a mist inhaler in 2003 for his problems catching his breath at night and coughing; had excessive coughing throughout the night; and had hay fever with allergy when grass is freshly cut.  He commented that he had developed more severe coughing and sneezing in the past three years.  A November 2003 Report of Physical Examination showed that the evaluation was normal for examination of the lungs and chest, nose, sinuses, and mouth.
  
Post-service medical treatment records dated from July 2004 through November 2005 showed treatment from VA and private sources, and at the Naval Hospital in Jacksonville, Florida.  During treatment at the Naval Hospital in April 2005 the Veteran reported complaints including shortness of breath, night-time cough, and occasional pressure.  An associated methacholine challenge report at that time shows that test findings were positive for mild bronchial hyper-responsiveness.  The provider diagnosed mild persistent asthma.  Subsequent treatment records show treatment for symptoms assessed as asthma.

A January 2006 VA examination report noted that the Veteran underwent a methacholine challenge in April 2004 showing a finding that the Veteran had "mild bronchial hyper-responsiveness."  The Veteran reported he was diagnosed with asthma and treated with inhaler medication.  He also complained of intermittent cough and asthma attacks.  The examiner noted in findings and as part of the diagnosis, that the Veteran was treated for upper respiratory infection during service without sequelae or complication, and that there was no evidence of a chronic pulmonary disease identified during service.  The examiner further noted that asthma was diagnosed subsequent to service in 2005.  On these bases, the examiner opined she could not find that asthma onset during service without resort to speculation.

Asthma is defined as attacks of paroxysmal dyspnea, with airway inflammation and wheezing due to spasmodic contraction of the bronchi.  See Dorland's Illustrated Medical Dictionary 170 (31st ed. 2007).   In this case, there is competent evidence of the existence of a present asthma disability as diagnosed initially in April 2004.  

As discussed above, during the course of receiving treatment in service, the Veteran identified a number of respiratory symptoms including shortness of breath, coughing (especially at night), and pain or pressure of the chest.  The Veteran has asserted in essence that these symptoms have continued since service.  He is competent to identify such respiratory symptoms.  Within less than two years after service, in April 2005, a treatment provider diagnosed the Veteran with asthma, which was associated with the Veteran's continued complaints of symptoms including shortness of breath, night-time cough, and occasional pressure-presumably of the chest.  

The Veteran is fully competent to attest to his observations of his respiratory symptoms, to include attesting as to symptoms in service, and as to a continuity of symptoms after discharge.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).   The Board finds probative the competent evidence of pertinent respiratory symptoms in service-including as shown in contemporaneous service treatment records-as well as the Veteran's competent report of a continuity of such respiratory symptoms since service, and ultimately associated with the April 2005 diagnosis of asthma.  Further, the Veteran is fully competent to attest to having a continuity of pertinent respiratory symptoms beginning in and following service.  The Board also finds the Veteran's statements to be credible, as there is internal consistency with the remainder of the contemporaneous evidence in service and later as discussed above.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the Board has determined that such competent and credible lay statements of the Veteran, as to symptoms that supported the later diagnosis of asthma by a medical professional, provide competent and sufficient evidence to establish an etiology linked to service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

It should also be noted that in the January 2006 VA examination, the VA examiner opined that she could not find that asthma onset during service without resort to speculation.  The examiner based that opinion on a finding that there was no indication that the Veteran had a chronic pulmonary condition during service, and had only been treated in service for upper respiratory infection without sequelae or known complication.  However, as discussed above, the evidence clearly shows some indications of a continuation of respiratory symptoms during service, for which the Veteran received treatment and also reported such history on a number of occasions during examinations in service.  As the VA examiner's above opinion is not based on an accurate factual premise, it is of little probative value.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  

Based on the foregoing discussion, the Board finds that the totality of the evidence is persuasive and probative of the issue on appeal.  Thus, on weighing and assessing all of the evidence on file, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for asthma is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for asthma is granted.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for sleep apnea is warranted.

The Veteran contends that he suffers from sleep apnea as a result of his active military service.  Specifically, he asserts that during service he began to exhibit symptomatology associated with his claimed sleep disorder.

Service treatment records showed complaints of trouble sleeping which were attributed to anxiety.  In-service reports of medical history dated in February 1992 and October 1998, showed that the Veteran reported at each time that he had not had any related problems of "frequent trouble sleeping."  During examinations in July 2002 and November 2003, he did not report having any problems with sleeping, and on examination, no abnormal findings were reported.

Post-service medical treatment records dated from July 2004 through November 2005 showed treatment from VA and private sources as well as at the Naval Hospital in Jacksonville, Florida.  An April 2005 report from a standard polysomnographic montage study at the Florida Centers of Sleep Medicine listed impressions of:  (1) very poor sleep efficiency characterized by sleep onset and maintenance insomnia; (2) mild sleep apnea/hypopnea index of 6 and mild nocturnal hypoxemia; and (3) review of the sleep questionnaire reveals often racing thoughts, depression and anxiety.  In a June 2005 statement, G. A. C., D.M.D., noted that the sleep study verified mild obstructive sleep apnea (OSA), daytime fatigue, and loud snoring.  It was further noted that the Veteran appeared to have an underlying mood disorder characterized by often racing thoughts, anxiety, and depression.  Subsequent VA treatment records also included impressions of sleep apnea.

A January 2006 VA examination report reflected that the Veteran used a bite guard nightly as well as had night sweats and continued daytime hypersomnolence but denied hemoptysis.  His weight was noted to be stable at 235 pounds.  The report contained an assessment that the Veteran was diagnosed with mild obstructive sleep apnea in April 2005.  The examiner opined that although the Veteran reported having had symptoms consistent with obstructive sleep apnea for many years, there were no medical documents during service that discuss obstructive sleep apnea; and therefore, it would be speculation to find that the obstructive sleep apnea onset during service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).

It is noted that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Nevertheless, the Court of Appeals for Veterans Claims (Court) did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.

In this case, the Board finds that the January 2006 VA examiner's statement that it would be speculation to find that the obstructive sleep apnea onset during service is not sufficiently supported by a thorough rationale.  In light of the cumulative record discussed above, the AMC should arrange for an additional medical opinion to clarify the nature and etiology of his claimed sleep apnea disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Gainesville, Florida, and the VA Outpatient Clinic (VAOPC) in Jacksonville, Florida; however, the claims file only contains VA treatment records from those facilities dated up to July 2006.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's claimed sleep apnea disorder from the Gainesville VAMC and Jacksonville VAOPC for the period from July 2006 to the present.

2.  Thereafter, the Veteran should be afforded an appropriate VA medical opinion to clarify the nature and etiology of his claimed sleep apnea disorder.  Prior to the obtaining the opinion, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the diagnosed sleep apnea disorder is etiologically related to the Veteran's period of active service.  In doing so, the examiner should acknowledge and discuss the in-service complaints of sleep problems, the findings made by the January 2006 VA examiner, and statements from the Veteran asserting continuity of symptomatology since service.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the statement of the case (SOC) in August 2007.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


